DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-20 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-19 of U.S. Patent No. 10,170,817 in view of Abuwasib (Fabrication of large dimension aluminum air bridges for superconducting quantum circuits to Abuwasib et al., of record).
Patent claims 6-12 and 16 (including the limitations inherited from claim 1) anticipate the limitations of application claim 1, except the patent claims do not mention the structure being made being a “microwave structure”. Patent claims 17-19 anticipate the limitations of application claim 20, except the patent claims do not mention the structure being made being a “microwave structure”.
However, it is known in the art to form superconductive microwave structures comprising superconducting microwave airbridges. See “4-8 GHz” in section I of Abuwasib. This frequency range falls within the microwave range. See the two air bridges in Fig. 1. See manufacturing in Fig. 5. 
In view of the teachings of Abuwasib and patent claims 6-12 and 16-20, one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious application claims 1 and 20, since from Abuwasiib it is obvious the application claims are drawn to products suitable for operation in the microwave frequency range. 
Further, patent claim 7 is drawn to the vapor etchant having high selectivity for etching the superconducting sacrificial layer (i.e. corresponding to the application superconducting airbridge material, while not etching the first ground plane, the resonator, and the second ground plane. This language corresponds in scope to what is claimed in application claim 2. 
Patent claims 11 and 12 anticipate the limitations of application claim 3.
Application claim 5 is deemed obvious in view of patent claims 11 and 12. More specifically, from patent claims 11 and 12, the superconducting material of the first ground plane, resonator, second ground plane, and the superconducting airbridge material are not etched, it is readily apparent that the superconducting sacrificial material must be a different material.
Application claims 6-8 are obvious in view of patent claims 6-12 and 16. See the detailed steps in patent claim 1. Performing the process steps as claimed in the patent claims implicitly results in the limitations claimed in application claims 6-8.
Patent claim 8 corresponds to application claim 9.
Patent claim 9 corresponds to application claim 10.
Patent claim 10 corresponds to application claim 11.
Patent claim 12 corresponds to application claim 12. 
Patent claims 6-12 anticipate the limitations of application claim 13.
 Patent claim 7 corresponds to application claim 14. 
Patent claims 13-15 in view of patent claims 6-12 render obvious application claims 15-18. With respect to application claim 16, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if the tunnel junction is etched, it is destroyed. Therefore, claim 16 is deemed obvious.
Patent claim 16 corresponds to application claim 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729